Title: To Alexander Hamilton from Jean Antoine Joseph Fauchet, (21 April 1794)
From: Fauchet, Jean Antoine Joseph
To: Hamilton, Alexander



Philade. Le 2 floréal l’an 2e de la Rep.(21 Avril 1794)
Monsieur.

Les deux millions et demi tournois que le Gouvernement des Etats Unis a mis provisoirement a ma disposition sont la seule base Sur laquelle je puisse etablir le payment d’une foule d’objets de service arrière-Courant. Mais l’eloignement des époques qui m’ont ete indiquées me laisse dans un très grand embarras. Il m’est impossible de faire face à l’étendue des engagemens pris si ces époques n’en sont pas rapprochées autant que possible. Bien persuadé que vous me donnerez à cet égard toutes les facilités qui sont en votre pouvoir, je joins ici un tableau des époques qu’il est important que je puisse toucher des fonds. Je desire beaucoup que vous ayez la complaisance de vous occuper immédiatement de cet arrangement, auquel je me flatte que vous ne trouverez aucun inconvenient.
Vous Savez que mon prédécesseur a donné deux délégations sur la Trèsorerie l’une de 20,000 Dollars, l’autre de 99,500 dollars. Cette dernière ne peut dans aucun cas valoir que 50270 dollars. Mais avant que je prenne un parti sur ces deux délégations, je vous prie de m’informer si elles ne peuvent pas etre tenues en dehors des deux millions & demi. Je vous observerai que la plus lègère diminution sur cette dernière somme generait infiniment mes operations.
Je ne puis finir cette lettre, Monsieur, sans vous temoigner toute ma douleur du longtems qu’on met à me repondre sur la demande que j’ai fait d’une plus forte somme que celle qui m’est accordée par le Gouvernement, & je vous assure qu’une demande du meme genre faite par les Etats Unis à la République française aurait été suivie d’une décision plus prompte et la décision serait favorable.
